KNEBIT     GENERAL
                       OF        XAS




                            March 10, 1971


Mr. R. T. Harris, County Auditor       Opinion No. Md 804
Mr. Ed Keys, County Attorney
Ward County                            Re:   Authority under Article
Monahans, Texas                              1015~4, V.C.S., for
                                             Ward County to operate
                                             a public golf course
                                             on land owned by the
Gentlemen:                                   City of Monahans.
          In your recent letter you requested the opinion of this
office on the following question:
         "Is the operation of a nine-hole golf
    course (park) under Art. 1015c-1, R.C.S. by
    Ward County, Texas, valid where said acreage
    is owned'by the City of Monahans, Texas. It
    has previously been leased by said City to the
    Monahans Country Club, said lease had been
    donated by said club to Ward County, Texas,
    and said acreage, and the management thereof,
    Is controlled absolutely by a Bureau established
    by the Commissioners' Court of Ward County, Texas,
    under said Art. 1015c-l?"
          Your inquiry is governed by the provisions of Article
1015c-1, Vernon's Civil Statutes, the relevant portions of which
are copied below:
          "Article 1015c-1. Recreational programs
     and facilities; establishment,by counties,
     cities and towns, jointly or singly, authorized
                         Purpose
          Section 1. The purpose of this Act is to pro-
     mote the establishment, operation and support of
     public recreational facilities and programs by
     local government units of this State either singly
     or jointly.


                             -3905-
Mr. R. T. Harrls, page 2       (M-804)
Mr. Ed Keys


                       Definitions
         Sec. 2.   As used in this Act:
          (a) The term 'governing body' means any
     city council, city commission, county commissioners
     court, or other body acting in lieu thereof.
          (b) The term 'governmental unit' means any
     city, town, or county.
         (c) The term 'board' means any board, com-
    mission, committee or council appointed or designated
    to carry out the provisions of this Act.
                   Recreational powers
         Sec. 3. Any governmental unit may establish,
    provide, acquire, maintain, construct, equip, operate,
    and supervise recreational facilities and programs,
    either singly or jointly In cooperation with one (1)
    or more other governmental units.
                       Elections
         Sec. 4. Any govermmental unit may submit the
    question of whether it shall exercise the powers
    conferred in Section 3 to an election of the quali-
    fied electors of such unit.
                       Finances
         Sec. 5. Any governmental unit may pay costs
    and expenses of carrying out the provisions of this
    Act from the general revenues of the unit, or from
    other revenues now provided by law for the estab-
    lishment or the operation of parks and recreational
    facilities. D . .
                    Administration
         Sec. 6. A governfng body may administer and
    operate recreational facilities and programs through
    a bureau or department of recreation or through a
    board established jointly with another governing
    body. .o.

                            -3906-
      .-




Mr. R. T. Harris, page 3              (M-804)
Mr. Ed Keys
                         Acceptance of gifts

                Sec. 7. Any governmental unit may accept any
           grant, lease, loan or devise of real estate, or
           gift or bequest of money, either principal or
           income, or any other personal property for either
           temporary or permanent use for the establishment,
           operation, or support of public recreational
           facilities and programs.
                             Limitations
                Sec. 8: This Act shall be cumulative as to
           all laws, ordinances, and charttr provisions relating
           to public recreation and parks.   (Acts 1955, 54th
           Leg., P. 1179, ch. 458.)
          It is the opinion of this office that Ward County may.,
under the authority of this Article and under the facts set
forth in your request, Including full control and operation of
the golf course by a Bureau or agency of Ward County, accept
the lease donated by the Monahans Country Club and may, at the
discretion of the county, establish, provide, acquire, maintain,
construct, equip, operate, and supervise a public golf course on
land covered by said lease, provided that the Country Club of
Monahans has the right under its lease from the city to sublease
the land, or has received the consent of the city to such sub-
lease.
          Under Section 5 of Article 1015c-1 the county may pay
costs and expenses of carrying out provisions of the Act from
general revenues, or from other revenues provided by law for
the establishment or the operation of parks and recreational
facilities.
          Under Section 7 of Article 1015c-1 the county may
accept the lease made the subject of your request and may accept
a gift or bequest of money , either principal or income, or any
other personal property for either temporary or permanent use
for the establishment, operation, or support of the golf course.
                           SUMMARY
                Under the authority of Article 1015c-1, V.C.S.
           and under the facts submitted with your request,
           Ward County or an agency of the county may maintain



                                 -3907-
                                                         -   -




Mr. R. T. Harris, page 4          (M-804)
Mr. Ed Keys


     a public golf course on land owned by the City
     of Monahans where the county holds the land as
     lessee under a valid lease from the Monahans
     Country Club, the city9 lessee.
          Ward County may pay costs and expenses of
     maintaining the golf course from the general
     revenue fund,
          The county may accept a gift of money or
     personal property for use In maintaining the golf
     course.
                           Very    truly    yours,
                           CRAWFORD C. MARTIN
                           Attorney General of Texas


                           By


Prepared by James S. Swearingen
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Bob Lemens
Austin Bray
Roland Allen
James Quick
MEADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant




                            -3908-